United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-4068
                                   ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  *    Appeal from the United States
                                          *    District Court for the Northern
Rico J. Maury,                            *    District of Iowa.
                                          *
             Appellant.                   *      [UNPUBLISHED]

                                   ___________

                             Submitted: July 22, 2004
                                Filed: July 12, 2005
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Rico J. Maury was convicted of possession with intent to distribute cocaine
base, and the district court* sentenced him to a term of 87 months’ imprisonment. His
counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), arguing
that the district court abused its discretion by sentencing Maury at the top of the
applicable sentencing guideline range of 70 to 87 months. Under the mandatory
guideline regime that prevailed prior to United States v. Booker, 125 S. Ct. 738

      *
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
(2005), a decision by the district court to sentence at the top of the range was
unreviewable. See United States v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992) (per
curiam).

        Although Maury raised no objection in the district court based on the Sixth
Amendment or the application of mandatory sentencing guidelines, we have also
considered the record in light of Booker. Reviewing the sentence under the plain
error standard, see United States v. Pirani, 406 F.3d 543, 549-50 (8th Cir. 2005) (en
banc), we conclude that the record does not establish a “reasonable probability” that
Maury would have received a more favorable sentence under the advisory guideline
scheme announced in Booker. See Pirani, 406 F.3d at 553. The district court
sentenced Maury at the top of the applicable guideline range, and we see nothing in
the record to indicate that the court would have imposed a more favorable sentence
if it had known that the guidelines were merely advisory. We also conclude that the
sentence, which was within the advisory guideline range, was not unreasonable,
particularly in light of Maury’s extensive criminal history. See United States v.
McCully, 407 F.3d 931, 934 (8th Cir. 2005).

      Upon reviewing the record of the district court in accordance with Penson v.
Ohio, 488 U.S. 75 (1988), we find no other nonfrivolous issues. Accordingly,
counsel’s motion to withdraw is granted, contingent on counsel’s compliance with
Part V of this court’s Amended Criminal Justice Act Plan. Maury’s motion for
supplemental briefing is denied.
                       ______________________________




                                        -2-